Opinion by
Judge Blatt,
This is an appeal by the Canon-McMillan School Board (School Board) from an order of the lower court adopting and approving an opinion and final order of the Pennsylvania Labor Relations Board (Labor Board). The Labor Board found the School Board guilty of having committed an unfair practice in failing to bargain with employee representatives regarding wages for extra-curricular activities contrary to the provisions of Section 1201(a) (5) of the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, 43 P.S. §1101.1201 (a) (5) (Act 195). Our scope of review, of course, is here “. . . limited to a determination of whether the findings of the Labor Board are supported by substantial and legally credible evidence and whether the conclusions deduced therefrom are reasonable and not capricious, arbitrary or illegal”. Pennsylvania Labor Relations Board v. State College Area School District, 9 Pa. Commonwealth Ct. 229, 233, 306 A. 2d 404, 407 (1973).
While we must hold that the Labor Board was correct here in finding that the School Board committed an unfair practice, we would emphasize that the issue in this case is a very limited one: once the school board has exercised its discretion and has decided to conduct *326certain extracurricular activities,1 must it bargain with tbe proper employe representatives in regard to tbe amount of wages2 to be paid to those member-employes who are employed to supervise such activities?
The appellants contend that this is not a negotiable matter under Act 195 because it is an issue of managerial policy which affects wages, and it is thus covered by the following “meet and discuss”3 provisions of Section 702: “Public employers shall not be required to bargain over matters of inherent managerial policy, which shall include but shall not be limited to such areas of discretion of policy as the functions and programs of the public employer, standards of services, its overall budget, utilization of technology, the organization structure and selection and direction of personnel. Public employers, however, shall be required to meet and discuss on policy matters affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by public employe representatives.” 48 P.S. §1101.702. (Emphasis added.) We believe, however, that the clear wording and meaning of the entire Article YII of Act 195 require a different interpretation.
*327Section 701 of Article VII specifically provides that wages must be a matter subject to collective bargaining, and lists no exceptions to this rule. It provides: “Collective bargaining is the performance of the mutual obligation of the public employer and the representative to meet at reasonable times and confer in good faith with respect to wages, hours and other terms and conditions of employment, . . .” 43 P.S. §1101.701. Moreover, even as to the matters excluded from the requirement of collective bargaining in Section 702 (cited above), which are matters of inherent managerial policy, the legislature provided that a “meet and discuss” communication should be conducted where any such policy matter at issue might affect wages. In this case we do not have a policy matter at issue which might affect wages, for the policy matter has already been decided by the School Board, but an issue of wages itself and this issue necessarily comes under the bargaining provision requirements of Section 701.
We believe that this interpretation of Article VII of Act 195 follows the letter of the law as well as its spirit, and that any unduly limited reading of the already narrow scope of the bargaining requirements would prevent the effectuation of the Act’s stated purpose. The Act is intended “to promote orderly and constructive relationships between all public employers and their employes . . . [by] minimizing [disputes] and providing for their resolution . . .”, and effective execution of the Act requires that the parties negotiate the basic issue of wages. Act 195, 43 P.S. §1101.101.
Order affirmed.

 Section 511 of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §5-511, gives the board of school directors broad authority to conduct extra-curricular activities and to employ or assign any school employe to the supervision of the recognized activity. See Pease v. Millcreek Township School District, 412 Pa. 378, 195 A. 2d 104 (1963).


 Section 301(14) of Act 195, 43 P.S. §1101.301(14), defines wages as the hourly rates of pay, salaries or other forms of compensation for services rendered.


 “ ‘Meet and discuss’ means the obligation of the public employer upon request to meet at reasonable times and discuss recommendations submitted by representatives of public employes: Provided, That any decisions or determinations on matters so discussed shall remain with the public employer and be deemed final on any issue or issues raised.” Section 301(17) of Act 195, 43 P.S. §1101.301(17).